Dismissed and Memorandum Opinion filed November 30, 2006







Dismissed
and Memorandum Opinion filed November 30, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00511-CV
____________
 
AMERICAN CAPITAL FUNDING CORPORATION, Appellant
 
V.
 
ANGELA MORGAN, Appellee
 

 
On Appeal from the
55th District Court 
Harris County,
Texas
Trial Court Cause
No. 04-42193
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 1, 2006.  On August 3, 2006, this court
referred the case to mediation.  On November 14, 2006, appellant filed a motion
to dismiss the appeal because the case has been settled. See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 30, 2006.
Panel consists of Chief Justice Hedges and Justices Yates and Seymore.